DETAILED ACTION

Applicant’s amendment and response received on 3/17/21 has been entered. Claims 1-4, 6, 8-12, 14-21, and 36 remain pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 9/22/2020 and 1/18/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102


The rejection of claims 1, 4, 21, and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (2008) Progress in Brain Research, Vol. 173, 339-352, is maintained. Applicant’s amendments and arguments, and the Declaratory evidence in the form of the Declaration under 37 CFR 1.132 by Dr. Simon and the Declaration under 37 CFR 1.132 by Dr. Liebmann, both previously submitted and considered in the previous office action, have all been fully and respectfully considered in view of applicant’s amendments to the claims but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The claimed methods have been amended to recite that the therapeutically effective amount of NAM is administered orally to the subject to reduce axonal degeneration in a retinal ganglion cell, improve visual function, and treat glaucoma. 
The applicant argues that Osborne et al. does not teach oral administration of NAM, but only teaches intraperitoneal and intravitreal administration of NAM. This is not agreed.  Osborne et al. on page 339 states in reference to treatment of patients with glaucoma, “On the basis of our laboratory studies, we suggest that supplements such as creatine, alpha-lipoic acid, nicotinamide, and epigallocatechin gallate (EGCG), all of which counteract oxidative stress induced by light and other triggers, are worthy of consideration for the treatment of such patients as they can be taken orally to reach the retina without having significant side effects” (Osborne et al., page 339). Thus, while Osborne et al. did not exemplify oral administration, Osborne et al. clearly and specifically teaches oral administration of nicotinamide for treatment of glaucoma patients. 
In regards to applicant’s reliance to Declarations previously submitted, it is reiterated that evidence of secondary considerations, such as unexpected results, long felt need, or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). It is also reiterated that it is a general rule that merely discovering and claiming a new benefit to an old process cannot render the process again patentable. In re Woodruff, 919 F. 2d 1575, 1577-78, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990); In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 229 (CCPA 1971); and Ex Parte Novitski, 26 USPQ2d 1389, 1391 (Bd. Pat. App. & Int. 1993). The MPEP also states that “when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F. 2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)”. MPEP 2112.02. It is noted that case law states that anticipation does not require the actual creation or reduction to practice of the prior art subject matter; anticipation requires only an enabling disclosure. In re Donohue, 766 F.2d 531, 533 [226 USPQ 619] (Fed. Cir. 1985). A reference may enable one of skill in the art to make and use a compound even if the author or inventor did not actually make or reduce to practice that subject matter. Bristol-Myers, 246 F.3d at 1379; and Schering Corp., v. Geneva Pharms, Inc., 339 F.3d 1373 (Fed.Cir. 2003); see also In re Donohue, 766 F.2d at 533. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). Thus, as Osborne et al. teaches oral administration of the exact same compound claimed- NAM- to the exact same subject- a subject with glaucoma, Osborne et al. anticipates the instant methods as claimed as applicant’s claims merely point out a new benefit to an old process. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-4, 6, 8-12, 14-21, and 36 under 35 U.S.C. 103 as being unpatentable over Osborne (2008) Progress in Brain Research, Vol. 173, 339-352, in view of U.S. Patent Application Publication 2006/0002914 (2006), hereafter referred to as Milbrandt et al., Hegde et al. (2010) Mol. Cell. Biol., Vol. 343(1-2), 101-105, and Fechtner et al. (2004) Curr. Opin. Ophthalmol., Vol. 15, 132-135, is maintained. Applicant’s amendments and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that Osborne et al. does not teach oral administration of NAM, only intraperitoneal or intravitreal, that none of the remaining references teach oral administration of NAM, that none of the references teaches NAM reduces retinal axon degeneration, and that Milbrandt et al. actually shows that intravitreal administration of NAM is not effective in reducing retinal axon degeneration. The applicant further argues that neither Hegde et al. nor Fechtner et al. teach that pyruvate, latanoprost, or timolol prevent axonal degeneration alone or in combination with NAM and further do not suggest combining administration of NAM with pyruvate, latanoprost, or timolol. Finally, applicant’s reiterates arguments concerning the statements made in Simon Declaration and the Liebmann Declaration, which were previously filed and considered in full in the Office Action mailed on 9/17/2020.
The following claim interpretation has been used to examine claims 1-4, 6, 8-12, 14-21, and 36: the claims read broadly on combined therapy of glaucoma with 1) a pharmaceutical composition comprising NAM and additional therapeutic molecules including but not limited to pyruvate and/or NMN, and/or PQQ and/or NAD, and/or NR, and 2) a gene composition encoding NMNAT1 and/or additional therapeutic agents including but not limited to the prostaglandin analogue latanoprost and/or the beta blocker timolol. Applicant’s amendment now recites that pharmaceutical composition is administered orally. The gene composition encoding NMNAT1 and the additional therapeutic agents can be administered via any modality, with the exception that NMNAT1 in claims 15 and 16 is limited to intravitreal or intraocular administration. Thus, the claimed methods encompass combined therapy with a multiple different agents where the overall effect of the administration of the combined molecules to a patient is a reduction of axonal degeneration, reduced ocular pressure, improved visual function, and treatment of glaucoma. The instant rejection of record addresses the obviousness of the oral administration of a pharmaceutical composition comprising NAM and pyruvate combined with the administration of a vector encoding NMNAT1, and further combined with the administration of one or more additional therapeutic agents including the prostaglandin analogue latanoprost or the beta blocker timolol. It is the teachings and motivation provided by the cited references for the combined administration of these molecules for the treatment of glaucoma that renders the instant claims obvious. 
Regarding applicant’s argument that Osborne et al. does not teach oral administration of NAM, but only teaches intraperitoneal and intravitreal administration of NAM. This is not agreed.  Osborne et al. on page 339 states in reference to treatment of patients with glaucoma, “On the basis of our laboratory studies, we suggest that supplements such as creatine, alpha-lipoic acid, nicotinamide, and epigallocatechin gallate (EGCG), all of which counteract oxidative stress induced by light and other triggers, are worthy of consideration for the treatment of such patients as they can be taken orally to reach the retina without having significant side effects” (Osborne et al., page 339). Thus, while Osborne et al. did not exemplify oral administration, Osborne et al. clearly and specifically teaches oral administration of nicotinamide for treatment of glaucoma patients, and provides at least the reasonable expectation that such treatment would reduce intraocular pressure and thereby slow down visual loss and treat glaucoma. 
The rejection acknowledged that Osborne et al. differs from the instant claimed methods by not teaching to combine the administration of NAM with the administration of pyruvate or the administration of a polynucleotide encoding NMNAT1, or that the administration of the combination of compounds results in a reduction in axonal degeneration in retinal ganglion cells in patients with glaucoma. Milbrandt et al. was cited to supplement Osborne et al. by teaching methods of treating or preventing neuropathy or axonopathy, and where the neuropathy is optic neuropathy and specifically glaucoma, comprising administering to a mammal in need thereof an agent that increases sirtuin activity in the injured neurons and supporting cells, wherein the agent is nicotinamide (NAM), nicotinamide adenine dinucleotide (NAD), nicotinamide mononucleotide (NMN), or a nucleotide encoding nicotinamide mononucleotide adenyltransferase 1 (NMNAT1) (Milbrandt et al., claims 1-68, and paragraphs 9-11). Milbrandt et al. further teaches where the mammal is a human, where the administration is to the eye, and specifically intravitreally, and where the nucleotide encoding NMNAT1 is administered as a vector, and specifically a viral vector such as a lentiviral vector or an adeno-associated viral vector (Milbrandt et al., claims and paragraph 69). In addition, Milbrandt et al. teaches that the administration a vector encoding NMNAT1 to the eye protects retinal ganglion axons from degeneration (Milbrandt et al., examples 8-10).  The applicant argues that because Milbrandt et al. did not observe an effect on axon degeneration following intravitreal administration of NAM that Milbrandt et al. teaches away from the use of NAM in treating glaucoma. However, this is not a fair reading of Milbrandt et al. Milbrandt et al. does not teach to avoid or to not use NAM for glaucoma therapy. Milbrandt et al. in claims 1-28 and paragraphs 9-11 teaches to treat neuropathy/axonopathy by increasing sirtuin activity, where such increasing can be effected by administering NAD, NADH, an intermediate of a de novo pathway for synthesizing NAD, an intermediate of a NAD salvage pathway, an intermediate of a nicotinamide riboside kinase pathway or a combination thereof, a genus of compounds which includes NAM. Milbrandt et al. further defines the phrase “increasing activity” with respect to sirtuin molecules as meaning “increasing concentration or enhancing functional effectiveness or increasing the availability of NAD or increasing the flux through one or more biosynthetic pathways for NAD or any combination thereof” (Milbrandt et al., paragraph 43). Thus, Milbrandt et al. teaches that increasing sirtuin activity encompasses combining more than one of the disclosed treatment modalities for increasing NAD or the availability of NAD, which would include the combination of NAM and a vector encoding NMNAT1. Further, Milbrandt et al. clearly shows that administration of a nucleotide sequence encoding NMNAT1 was fully capable of reducing axonal degeneration by itself. Thus, Milbrandt et al. provides the teachings and motivation to combine agents selected from a group which includes both NAM and a nucleotide sequence encoding NMNAT1 to treat glaucoma and reduce axonal degeneration, and further teaches that administration of a nucleotide sequence encoding NMNAT1 does in fact reduce/inhibit axonal degeneration. 
As such, based on the teachings of Milbrandt et al. to combine different means for increasing NAD or increasing flux through one or more biosynthetic pathways for NAD, the teachings of Osborne et al. for the beneficial effects of oral administration of NAM for treatment of glaucoma and the further teachings of Milbrandt et al. for the efficacy of intravitreal administration of a vector encoding NMNAT1 on axonal degeneration, it is maintained that it would have been prima facie obvious to the skilled artisan at the time of filing to combine the oral administration of NAM as taught by Osborne et al. with the intravitreal administration of a vector encoding NMNAT1 with a reasonable expectation of success in both reducing axonal degeneration and treating glaucoma in a patient. Again, the methods as claimed read on the administration of multiple molecules in addition to NAM where the combined effects of the administered molecules results in reduced axonal degeneration and glaucoma treatment. 
Further in regards to applicant’s arguments concerning the teachings of each individual references and alleged lack of specific teaching within each of these references for combining their teachings with the teachings of other references, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Thus, there is no requirement that any one or all of the cited references must specifically suggest their combination in order to render obvious the claimed methods. 
Regarding the further inclusion of pyruvate and/or an additional therapeutic agent such as the prostaglandin analogue latanoprost or the beta blocker timolol in a combined composition for reduction of axonal degeneration and treatment of glaucoma,  Hegde et al. was cited for teaching that intraocular generation of reactive oxygen species (ROS) has been shown to be a significant factor in the pathogenesis of retinal degeneration in various ocular diseases including glaucoma and that pyruvate administration can protect and prevent the effects of ROS damage to retinas (Hegde et al., pages 101, 103-104). Fechtner et al. was cited for teaching that patients with glaucoma require multiple medications to control intraocular pressure and that combinations of drugs exhibit enhanced efficacy in treating glaucoma than monotherapies (Fechtner et al., page 132). Fechtner et al. further teaches various fixed combinations or concomitant combination therapies for glaucoma including the combined administration of latanoprost and timolol (Fechtner et al., pages 133-134). Thus, Hegde et al., and Fechtner et al. provide ample motivation to not only combine different therapeutic agents for the treatment of glaucoma but further provide specific teachings as the beneficial therapeutic effects of pyruvate, latanoprost and timolol administration in glaucoma patients. 
Therefore, based on the teachings of Fechtner et al. that combinations of glaucoma therapies exhibit enhanced therapeutic effects on glaucoma, the further teachings of Fechtner for combination therapy including latanoprost and/or timolol, the teachings of Hegde et al. for using pyruvate to prevent ROS damage in retinas for treatment of glaucoma, and the teachings of Milbrandt et al. for treating glaucoma by administering a combination of therapies that increase NAD or NAD biosynthetic pathway activity which includes NAM and a nucleotide encoding NMNAT1, and the teachings of Osborne et al. to treat glaucoma by orally administering NAM to at least reduce ocular pressure and slow visual loss, it would have been prima facie obvious to the skilled artisan at the time of filing to treat glaucoma using a combination therapy approach comprising the oral administration of NAM with pyruvate, the intravitreal administration of a vector encoding NMNAT1, and administration of  latanoprost and/or timolol with a reasonable expectation of success as each of these therapies by themselves has exhibited therapeutic effects on glaucoma symptoms, including the reduction in axonal degeneration of retinal ganglion cells, such that the combined administration of these agents would be reasonably expected to at least reduce ocular pressure and reduce axonal degeneration. 
Finally, regarding applicant’s reiteration of their arguments concerning the Simon Declaration and the Liebmann Declaration, it is noted that these Declarations were considered in full and were not found persuasive as set forth in detail in previous office action. As previously discussed, the Declarations address the relevance of the mouse model used by Osborne as a mouse model for glaucoma, and further address an alleged lack of correlation between the presumed mechanism of activity of NAM in treating glaucoma as taught by Osborne et al. and applicant’s discovery of a different effect of NAM on axonal degeneration. However, as discussed above, Osborne et al., one of skill in the art at the time of filing, concludes from their experiments that oral administration of NAM would be beneficial in treating glaucoma (Osborne et al., page 339). Further, as noted above, the claims as written, including the independent claims, encompass the administration of one or more compounds in addition to NAM where the combination of compounds results in the claimed effects on axonal degeneration and visual loss in glaucoma. Milbrandt et al., in particular, demonstrates that the intravitreal administration of a vector encoding NMNAT1 reduces axonal degeneration of retinal ganglion cells. Thus, it is maintained that the combined teachings of Osborne et al., Milbrandt et al., Hegde et al. and Fechtner et al. provide both motivation and a reasonable expectation of success for the treatment of glaucoma including reduction in axonal degeneration following the oral administration of NAM, or NAM and pyruvate, in combination with intravitreal administration of vector encoding NMNAT1 and administration of latanoprost and timolol. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633